Case 19-17117-amc          Doc 662     Filed 02/03/21 Entered 02/03/21 13:21:03            Desc Main
                                      Document      Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re:                                              :   Chapter 11
                                                      :
  Vascular Access Centers, L.P.,                      :   Case No. 19-17117 (AMC)
                                                      :
                      Debtor.                         :   Hearing: March 3, 2021 at 12:30 p.m.
                                                      :   Courtroom #4

             THE UNITED STATES OF AMERICA’S MOTION FOR FURTHER
           EXTENSION OF TIME TO FILE COMPLAINT UNDER 11 U.S.C. § 523(C)

           Pursuant to Federal Rule of Bankruptcy Procedure 4007(c), the United States of America

 respectfully moves the Court for a further extension of time to file a complaint under 11 U.S.C.

 § 523(c) to determine the dischargeability of Debtor’s debt to the United States. As noted below,

 the United States has conferred with the Chapter 11 Trustee in this case regarding the requested

 further extension of time. Without conceding any legal or factual positions taken by the United

 States, the Chapter 11 Trustee consents to the further extension requested herein as an

 accommodation to the United States.

            “Cause” exists for granting the extension, as follows:

            1.     Debtor and certain of its non-debtor subsidiaries (the “FCA Defendants”) are

  jointly and severally liable to the United States pursuant to a settlement under the civil False

  Claims Act (the “FCA Settlement”) for at least $3.825 million, and as much as $18,360,794,

  depending on the occurrence or non-occurrence of certain contingencies. See Ex. 20 to Dkt.

  43.

            2.     In the FCA Settlement, the FCA Defendants made various factual admissions

  regarding their conduct, which the United States contends was fraudulent. Id. at § 2.
Case 19-17117-amc       Doc 662     Filed 02/03/21 Entered 02/03/21 13:21:03               Desc Main
                                   Document      Page 2 of 5



        3.      The United States asserts that the debt arising from the FCA Settlement is

 non-dischargeable under 11 U.S.C. § 1141(d)(6)(A).

        4.      If necessary, the United States will file a complaint under 11 U.S.C. § 523(c)

 averring that the debt arising from the FCA Settlement (minus any payments made by

 Debtor pursuant to the FCA Settlement) is non-dischargeable.

        5.      Pursuant to Federal Rule of Bankruptcy Procedure 4007(c) the United States

 would have had to file its complaint under 11 U.S.C. § 523(c)(2) on or before Monday,

 March 9, 2020 (i.e., 60 days from January 7, 2020, which was the first date set for the

 meeting of creditors under 11 U.S.C. § 341(a)).

        6.      On April 9, 2020, with the consent of the Chapter 11 Trustee, the Court

 granted the United States’ motion for a 120-day extension of time and thus gave the United

 States until July 7, 2020 to file its complaint under 11 U.S.C. § 523(c)(2).

        7.      On August 12, 2020, with the consent of the Chapter 11 Trustee, the Court

 granted the United States’ motion for a further 90-day extension of time and thus gave the

 United States until October 5, 2020 to file its complaint.

        8.      On November 19, 2020, with the consent of the Chapter 11 Trustee, the

 Court granted the United States’ motion for a further 120-day extension of time and thus

 gave the United States until February 2, 2021 to file its complaint.

        9.      The Chapter 11 Trustee continues to explore various business options for

 Debtor.

        10.     The United States and the Chapter 11 Trustee continue to work cooperatively

 to address the United States’ claims as a creditor in this case that arise from the FCA
Case 19-17117-amc       Doc 662     Filed 02/03/21 Entered 02/03/21 13:21:03              Desc Main
                                   Document      Page 3 of 5



 Settlement.

        11.     Accordingly, the United States and Chapter 11 Trustee wish to avoid

 premature and potentially unnecessary litigation regarding the issue of discharge of the debt

 arising from the FCA Settlement.

        12.     Additionally, the United States conferred with the Chapter 11 Trustee’s

 counsel on January 29, 2021, who tentatively consented to the extension herein subject to

 confirmation with the Trustee—who has since consented.

        13.     Given the course of dealing of the parties and the reciprocal extensions

 granted on various matters, the Chapter 11 Trustee consents to the filing of this motion and

 the entry of the accompanying order even though the motion is filed one day after February

 2, 2021. The debtor’s consent is sufficient to grant a late motion because Rule 4007(c) is

 not jurisdictional. See Kontrick v. Ryan, 540 U.S. 443, 455-460 (2004) (concerning

 analogous Rule 4004(b)).

        WHEREFORE, as proposed in the accompanying order, the United States, with the

 consent of the Chapter 11 Trustee, requests a further 120-day extension (i.e., on or before June

 2, 2021) of its time to file a complaint under 11 U.S.C. § 523(c) to determine the

 dischargeability of Debtor’s debt to the United States.

        Nothing herein shall affect the Chapter 11 Trustee’s rights and remedies with respect to

 the United States’ claim(s) including, without limitation, the right to oppose any action for a

 determination that any debt to the United States is non-dischargeable, all such rights and

 remedies being expressly reserved by the Chapter 11 Trustee.

        Nothing herein shall be construed to limit the parties’ ability to enter into further
Case 19-17117-amc       Doc 662    Filed 02/03/21 Entered 02/03/21 13:21:03              Desc Main
                                  Document      Page 4 of 5



 agreements with respect to the deadline to file a complaint to determine dischargeability, nor

 preclude or limit the United States from asserting that such deadline does not apply.



                                             Respectfully submitted,

                                             JENNIFER ARBITTIER WILLIAMS
                                             Acting United States Attorney

                                             /s/ Matthew E. K. Howatt
                                             MATTHEW E. K. HOWATT
                                             Assistant United States Attorney
                                             615 Chestnut Street, Suite 1250
                                             Philadelphia, PA 19106
                                             Tel: 215-861-8335
                                             Fax: 215-861-8618
                                             Matthew.Howatt@usdoj.gov
 Dated: February 3, 2021
Case 19-17117-amc        Doc 662     Filed 02/03/21 Entered 02/03/21 13:21:03           Desc Main
                                    Document      Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the United States’ Motion for Further Extension of

 Time was electronically filed and served via the Courts CM/ECF system upon all parties who

 have appeared and by and by U.S. mail on all other parties on the service list.



                                              /s/ Matthew E. K. Howatt
                                              MATTHEW E. K. HOWATT
                                              Assistant United States Attorney

 Dated: February 3, 2021
